Title: From Thomas Jefferson to Elizabeth House Trist, 20 March 1802
From: Jefferson, Thomas
To: Trist, Elizabeth House


            Dear Madam
              Washington Mar. 20. 1802.
            Your letter of the 6th. instant has been duly recieved. I know of no inconvenience which will arise from a knowledge of our intentions to have made mr Trist the successor of mr Steele in the supposed event of his death: an event still considered as more than probable, tho from the nature of his disease he may wear for some time. I confess I would rather the appointment should not take place till mr Trist becomes a Missisipian; because the nominating him as a Virginian adds pabulum for the slanders of our opponents. if you knew the embarrasments which the irksome duty of appointment produces you would not wonder that mr Easton has recieved nothing. altho’ his bankruptcy is a circumstance of commiseration which we feel as much as others, yet it is a strong objection to a consular appointment; because the merchants expect that in appointing trustees for their offices, we shall select responsible people, and they trust them on our faith. between two candidates equally worthy otherwise therefore, the one who is responsible is always preferred to him who is insolvent. still in some cases where we are satisfied of the principles of the applicant and no solvent competitor offers of equal pretensions in other respects, appointments have been made of those who have been unfortunate. I believe that in the case of mr Easton, a vacancy which is now existing can be assigned to him, and will be in a short time. mr Iznardi has had no new appointment. he was made Consul of the US. in the beginning of Genl. Washington’s administration. mr Adams by one of his midnight nominations would have superseded him: but it fell through with all of that batch.—your letter to mr Hawkins is taken care of. the H. of Repr. will the day after tomorrow pass the bill repealing the internal taxes. I think they will rise by the middle of April, immediately after which I shall have the pleasure of seeing you in Albemarle, tho for a very short time. mrs Trist is still obstinately well. of this I presume mr Trist will inform you, as also that Dr. Bache is here waiting her leisure. I find you have infected mr Randolph with Missisipianism. what says Martha to this? & what must I say to it? of this we may talk hereafter. in the meantime accept assurances of my sincere and affectionate esteem & respect.
            Th: Jefferson
          